43 So. 3d 193 (2010)
De'Andre L. ALEXANDER, Appellant,
v.
STATE of Florida, Appellee.
No. 4D09-4680.
District Court of Appeal of Florida, Fourth District.
September 15, 2010.
De'Andre L. Alexander, Lake City, pro se.
*194 Bill McCollum, Attorney General, Tallahassee, and Don M. Rogers, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
De'Andre Alexander challenges an order that requires him to pay fees and costs pursuant to section 57.085 of the Prisoner Indigency Statute. We treat his petition as a timely filed appeal, and reverse and remand. The petition Alexander filed below constituted a collateral criminal action. Consequently, such action was exempt from the provisions of the Prisoner Indigency Statute which authorizes the imposition of liens to pay for court costs. See § 57.085(10), Fla. Stat. (2009); Geffken v. Strickler, 778 So. 2d 975, 976 (Fla.2001).
We remand with instructions to vacate the order and direct that Mr. Alexander be reimbursed for any funds improperly removed from his account.
WARNER, POLEN and CIKLIN, JJ., concur.